

115 HR 1720 IH: Length of Service Award Program Cap Adjustment Priority Act
U.S. House of Representatives
2017-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1720IN THE HOUSE OF REPRESENTATIVESMarch 24, 2017Mr. King of New York (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the rules applicable to length of service
			 award plans.
	
 1.Short titleThis Act may be cited as the Length of Service Award Program Cap Adjustment Priority Act or the LOSAP CAP Act. 2.Modification of rules applicable to length of service award plans (a)Maximum deferral amountClause (ii) of section 457(e)(11)(B) of the Internal Revenue Code of 1986 is amended by striking $3,000 and inserting $6,000.
 (b)Cost of living adjustmentSubparagraph (B) of section 457(e)(11) of such Code is amended by adding at the end the following:  (iii)Cost of living adjustmentIn the case of taxable years beginning after December 31, 2017, the Secretary shall adjust the $6,000 amount under clause (ii) at the same time and in the same manner as under section 415(d), except that the base period shall be the calendar quarter beginning July 1, 2016, and any increase under this paragraph that is not a multiple of $500 shall be rounded to the next lowest multiple of $500..
 (c)Application of limitation on accrualsSubparagraph (B) of section 457(e)(11) of such Code, as amended by subsection (b), is amended by adding at the end the following:
				
 (iv)Special rule for application of limitation on accruals for certain plansIn the case of a length of service award plan that is a defined benefit plan (as defined in section 414(j)), the limitation on the annual deferral under clause (ii) shall apply to the actuarial present value of the aggregate amount of length of service awards accruing with respect to any year of service. Such actuarial present value shall be calculated using reasonable actuarial assumptions and methods assuming payment shall be made under the most valuable form of payment of the length of service award under the program with payment commencing at the later of the earliest age at which unreduced benefits are payable under the program or the participant’s current age..
 (d)Effective dateThe amendments made by this Act shall apply to taxable years beginning after December 31, 2017. 